DETAILED ACTION
Election/Restrictions
Claims 1-8, 10-12 & 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on April 16, 2020 & August 20, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informality.  It is noted that while characters within parenthesis do not convey patentable weight, the examiner wanted to point out that the phrase “the support device (5)” in line 19, should be changed to --the support device (430)--.  Appropriate correction is required.

Drawings
Upon review and consideration, it appears that Figure 1, and perhaps Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21-24, 30, 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steurer et al., [US 2012/0097147] in view of Radke et al., [US 7,458,651].  Steurer teaches of an appliance (cooking appliance) comprising a housing (12) formed by walls (fig. 2) spatially surrounding an interior (note figs. 2-4), and a support device (30) which is removable from the interior, wherein the support device comprises at least one rail system (34) with at least two rails (36, 40) which are connected to one another and movable relative to one another, and at least one support element (32), wherein, when the support device is in an installed state, the rail system is mounted on the housing in a force-transmitting manner in such a way that the support element is movable relative to the housing by pulling out the rail system, and a locking unit (60) arranged on the support device and comprising a first locking element (62) configured to be transferred between a blocking state (fig. 4) and a free state (fig. 3).  Steurer teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show a locking unit that blocks the rail system from being pulled out via a positive engagement when the support device is physically separated from the housing.  As to this feature, Radke is cited as an evidence reference for the known use of a locking unit (fig. 4) that is used to couple two rails (12, 16) of a slide assembly together via a positive engagement, the locking unit comprising a first locking element (20).  The slide assembly having the ability to block the rails from being pulled out {apart} via the positive engagement when the assembly is removed from a chassis.  Accordingly, the position is taken that it would have been obvious to a person of Steurer by incorporating an additional locking unit in a manner as taught by Radke because the addition of the supplemental locking unit would enhance the versatility of Steurer’s device by allowing the support device to be fully removed from the housing of the appliance without the rails inadvertently extending themselves which could present a hazard to the user.  As modified, when the support device is in a removed state by being physically separated from the housing, the locking unit can be in a blocking state, in which the locking element blocks the rail system from being pulled out by forming a positive engagement (note fig. 7 of Radke for instance), and wherein, when the support device is in the installed state, the locking unit can be in a free state, in which the locking element allows the rail system to be pulled out (note fig. 6 of Radke for instance), wherein the locking element is biased against the force of a spring (22) at least in the free state of the locking unit.  Regarding Claim 22, as modified, when in the installed state of the support device, the locking element is pressed against the force of the spring into the free state of the locking unit (shown).  Regarding Claim 23, as modified, the locking element is pressed by the spring into a blocking state of the locking unit in the removed state of the support device.  Regarding Claim 24, as modified, the locking element comprises a rotatably mounted hook ((26) viewed as rotatably mounted as it flexes over a catch (38)).  Regarding Claims 9 & 30, as modified, the appliance further comprising at least one receptacle (45) arranged in a force-transmitting manner on the housing and configured to receive the support device, the receptacle having a bearing surface (shown) for the support device.  Regarding Claim 13, as modified, the support element being directly associated with an upper one of the rails of the rail system (fig. 3) in a force-transmitting manner of the rail system,

Allowable Subject Matter
Claims 25-29 & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various support devices used within appliances, along with various rail latching mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
October 23, 2021

/James O Hansen/Primary Examiner, Art Unit 3637